         Case 2:19-cv-01228-GAM Document 31 Filed 05/29/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DWAYNE A. GOUDY,                                     :
               Plaintiff,                             :                  CIVIL ACTION
                                                      :                  No. 19-1228
                        v.                            :
                                                      :
 MARK GARMAN, et al.,                                 :
               Defendants.                            :
                                                      :
                                                      :


McHUGH, J.                                                                            May 29, 2020

                                        MEMORANDUM

       Petitioner Dwayne Goudy was tried and convicted in state court for various sexual

offenses, and he now seeks habeas relief from those convictions. In his Petition, Mr. Goudy

asserts as a basis for relief that the Supreme Court’s decision in Alleyne v. United States, 570

U.S. 99 (2003), invalidated the statute used to sentence him and therefore rendered his

conviction unconstitutional. Additionally, he asserts that the Petition’s untimeliness should be

excused under the doctrine of equitable tolling. Magistrate Judge Carol Sandra Moore Wells has

prepared a Report and Recommendation (“R&R”) that finds no merit in Goudy’s claims, to

which Goudy now objects. For the reasons that follow, I agree with Judge Wells’s Report, find

Goudy’s objections to be without merit, and conclude that Goudy is not entitled to habeas relief.

       Though somewhat opaque, Mr. Goudy’s first objection to the R&R appears to be that the

Pennsylvania Supreme Court, acting pursuant to Alleyne, invalidated the statute under which he

was sentenced, thereby making his continued incarceration unconstitutional. (Obj.’s to R&R

¶¶ 17-22) (citing Commonwealth v. Wolfe, 140 A.3d 651, 661-63 (Pa. 2016)). Irrespective of its

merits, Goudy’s argument is unavailing because his Petition is untimely. As Judge Wells
         Case 2:19-cv-01228-GAM Document 31 Filed 05/29/20 Page 2 of 4




explained in the R&R, the Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

imposes a one-year limitations period that begins running from the latest of four enumerated

dates. 28 U.S.C. § 2244(d)(1)(A)-(D). To the extent that Goudy points to Alleyne as announcing

a new constitutional right entitling him to relief, his Petition would be timely only if filed one

year from “the date on which the constitutional right asserted was initially recognized by the

Supreme Court, if the right has been newly recognized by the Supreme Court and made

retroactively applicable to cases on collateral review.” § 2244(d)(1)(C) (emphasis added). That

creates two problems for Goudy. First, as noted by Judge Wells, and confirmed by the Third

Circuit, the United States Supreme Court has not made Alleyne retroactively applicable to cases

on collateral review. R&R, at 5 (citing United States v. Winkelman, 746 F.3d 134, 136 (3d Cir.

2014)). And second, even if the Supreme Court had made Alleyne retroactive, the Petition would

still be untimely because Goudy filed it more than one year after Alleyne was decided: the Court

handed down Alleyne on June 17, 2013; Goudy filed his Petition on April 22, 2019.

       Goudy’s second objection attempts to circumvent this noncompliance with the statutory

limitations period by asserting that any untimeliness should be excused under the doctrine of

equitable tolling. Goudy is correct that a district court may consider an otherwise untimely

habeas petition under the equitable tolling doctrine. As an initial matter, Goudy bears the burden

of showing that he is entitled to equitable tolling. Pace v. DiGuglielmo, 544 U.S. 408, 418

(2005). He can meet that burden “only if he shows (1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way and prevented timely

filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (recognizing that the non-jurisdictional

nature of AEDPA counsels against construing the statute inflexibly with regard to the limitation

of time) (cleaned up).
          Case 2:19-cv-01228-GAM Document 31 Filed 05/29/20 Page 3 of 4




        In his objections, Mr. Goudy requests an “extraordinary circumstances exception” to the

limitations period based on knowledge that his sentence had become “illegal” under the Supreme

Court’s decision in Alleyne. (Obj.’s to R&R ¶ 15.) “The extraordinary circumstances prong

requires that the petitioner ‘in some extraordinary way [be] prevented from asserting his or her

rights.’” Munchinski v. Wilson, 694 F.3d 308, 329 (3d Cir. 2012) (quoting Brown v. Shannon,

322 F.3d 768, 773 (3d Cir. 2003)). It is not clear what Mr. Goudy asserts to be an extraordinary

circumstance, aside from his becoming aware of the potential significance of Alleyne.

        The Third Circuit has adopted a flexible, case-by-case approach and found extraordinary

circumstances to be present when petitioners’ efforts to comply with the limitations period are

stymied by the occurrence of some roadblock that prevents them from asserting their rights. See,

e.g., Ross v. Varano, 712 F.3d 784, 804 (3d Cir. 2013) (inexcusable neglect by appellate

counsel); Munchinski v. Wilson, 694 F.3d 308, 329-30 (3d Cir. 2012) (erroneous dismissal of

claim by, and misleading information from, the PCRA court); Pabon v. Mahanoy, 654 F.3d 385,

400-01 (3d Cir. 2011) (limited English and placement in segregated housing); Urcinoli v. Cathel,

546 F.3d 269, 273 (3d Cir. 2008) (erroneous dismissal of claim by, and misleading information

from, the district court).

        I will presume, for the sake of the analysis, that Mr. Goudy has diligently pursued his

rights. Nevertheless, I conclude he has failed to allege the presence of a sufficiently

extraordinary circumstance to excuse his untimeliness in filing the Petition. Goudy had one year

from the decision in Alleyne to seek habeas relief on the basis of that decision, but he did not do

so until nearly six years later. Goudy points to nothing in the interim that prevented him from

seeking habeas relief in a timely fashion.
         Case 2:19-cv-01228-GAM Document 31 Filed 05/29/20 Page 4 of 4




       Based upon the foregoing, I reject Goudy’s objections, adopt Judge Wells’s R&R, and

will further deny the issuance of a Certificate of Appealability. An appropriate order follows.



                                                     /s/ Gerald Austin McHugh
                                                     United States District Judge
